DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1, 8, and 10-28 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a systems for performing endoscopic procedures that includes the combination of recited limitations in claim 1. The art alone or in combination did not teach wherein an actuation assembly having a handle assembly and a shaft assembly, the shaft assembly having an outer tube and a rotation knob secured to a proximal portion of the outer tube; an end effector configured for selective and operative connection to a distal end of the shaft assembly; and a holder for selectively engaging the end effector and facilitating attachment of the end effector to the shaft assembly. The closest prior art of record is a combination of Abou El Kheir (U.S. Patent Publication No. 2008/0287926 A1) in view of Houser et al. (U.S. Patent Publication No. 2012/0259325 A1), Abou El Kheir discloses the overall devices structure but lacks further including a rotation knob secured to a proximal portion of the outer tube. Houser et al. teaches a rotation knob secured on an outer tube, however, such a combination is not obvious since Abou El Kheir discloses integral threading on the proximal portion of the outer tube which allows the outer tube to fixedly couple to the handle assembly the addition of a rotation knob at the proximal portion of the outer tube would directly conflict with this threaded coupling. As such Abou El Kheir structurally teaches away from such a combination on the proximal portion rendering it not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771